NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DIsTRICT oF NEW JERSEY
JoHN DURANT,
Piaimiff,
civn Action No. 18-9794 (MAS) (DEA)
V.

MEMORANDUM OPINION
DUPONT PUBLISHING, INC., and DOES
l-lO,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Det`endant duPont Publishing Inc.’s
(“Defendant”) Motion to Dismiss the Amended Complaint. (ECF No. ll.) Plaintiff John Durant
(“Plaintiff”) opposed (ECF No. 12), and Defendant replied (ECF No. 13). The Court has carefully
considered the parties’ submissions and decides the matter Without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth below, Defendant’s Motion to Dismiss is granted in part,
Without prejudice, and denied in part.
I. Background'

This action arises from Defendant’s alleged infringement of Plaintift’s copyrights (See
Am. Compl., ECF No. 4.) Plaintiff is a professional photographer and the original author of the

photographic image2 at issue in the instant motion. (Id. M 3, 10.) In 2007, Plaintiff obtained a

 

1 For the purposes of this Motion to Dismiss, the Court accepts as true and summarizes the facts
alleged in the Complaint. See Philh'ps v. Cty. of Al!egheny, 515 F.3d 224, 233 (3d Cir. 2008).

2 The Court refers to this photographic image“~originally titled “Third Quarter 2007”_as the
“Copyrighted Work.” (Am. Compl. 11 30.)

registration for the Copyrighted Work through the United States Copyright Office. (Id. 11 11.) The
Copyrighted Work depicts a giass architectural design. (See id. 11 10; Am. Compi. Ex. A.)
“Plaintiff owns all rights, title, and interest, including copyriglits, in and to the Copyrighted Work.”
(Id. 11 12.) Defendant is a company organized under Delaware law With its principal place cf
business in New Jersey. (Id. 1[ 4.) In 2014, Nathan Allan Studios_a third party not named in the
present motion_»displayed an advertisement on a website Defendant operated (Id., Ex. C.) In
the advertisement, Nathan Allan Studios used the Copyrighted Work. (Ia'.) Plaintiff discovered
the Copyrighted Work on Defendant’s website, following which he brought the instant action
against Defendant.3 (Id. jill 5, 15.) Defendant subsequently filed the present Motion to Dismiss.
(ECF No. 11.)
II. Legal Standard

When considering a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), a district court conducts a three»part analysisl See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). “First, [a] court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.”’ Id. (second alteration in original) (quoting fisheron v. Iqbal, 556 U.S. 662, 675 (2009)).
Second, a court must “[review] the complaint to strike conclusory allegations[.]” Id. A district
court must accept as true all of a plaintiffs well-pleaded factual allegations and “construe the
complaint in the light most favorable to the plaintiff[.]” Kedra v. Shroerer, 876 F.3d 424, 440 (3d

Cir. 2017) (citation omitted). ln so doing, however, a district court may ignore legal conclusions

 

3 Additionally, Plaintiff brought suit against ten individuals (“John Does”). Plaintiff alleges that
these individuals are “legally responsible at least in part for the events and actions constituting the
conduct damaging Plaintiff.” (Arn. Compl. 11 5.) At this point, Plaintiff has not identified any John
Does. Should Plaintiff seek to substitute John Does, he must file an appropriate motion. In
addition, the Court notes Defendant’s opposition to exhibits that Plaintiff attached to his opposition
brief. (Def.’s Reply Br. 4, ECF No. 13 (citing ECF Nos. 12-4_ 12~5, 12-6, 12-7, 12-8).) The Court
afforded no weight to those documents in reaching its decision on Defendant’s Motion to Dismiss.

or factually unsupported accusations that merely state "the-defendant-unlawfully-hanned-me.”
Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, a
district court must determine whether “[a] complaint as a whole contains sufficient factual matter
to state a facially plausible claim[.]” Kedra, 876 F.3d at 441 (quoting Arguera v. U.S. Immz'g?'. &
Customs Enf’r, 643 F.3d 60, 74 (3d Cir. 2011)).
III. Discussion

Plaintiff asserts three claims for relief (Am. Compl. ‘[H| 19-47.) Specifically, Plaintiff
asserts: (1) direct copyright infringement (2) contributory copyright infringement and
(3) vicarious copyright infringement (Ia'.) The Court will address each in turn.

A. Direct Copyright Infringement

To establish direct copyright infringement, a plaintiff must demonstrate: (1) “ownership of
a valid copyright,” and (2) “unauthorized copying.” Fish Kz`ss LLC v. N. Star Creations, LLC, No.
17-8193, 2018 WL 3831335, at *6 (D.N.J. Aug. 13, 2018) (quoting Levey v. Brownstone Inv. Grp.,
LLC, 590 F. App’X 132, 135 (3d Cir. 2014)). Here, Plaintil`f adequately alleged the ownership
requirement because he alleged that he “obtained a registration with the United States Copyright
Office for the [Copyrighted Work].” (Am. Compl. il 11.) Indeed, “[r]egistration of a copyright
constitutes prima facie evidence of ownership.” 78th Infantry Div., World War II Living Hist.
Ass ’n v. Oprendek, No. 11-0165, 2011 WL 13137347, ar *2 (D.N.J. Nov. 17, 2011) (citing 17
U.S.C. § 410(c)). Defendant also does not dispute Plaintiff’s ownership of the Copyrighted Work.

Second, Plaintiff adequately pled the unauthorized copying requirement because Plaintiff
plausibly alleged facts to support his claim that Defendant used the Copyrighted Work without
Plaintiff’s authorization (Am. Compl. 1111 16, 18.) The Court accepts these allegations as true and

concludes that Plaintiff has pled a legitimate claim for direct copyright infringement on which

relief can be granted.4 The Court, accordingly, denies Defendant’s Motion to Dismiss the direct
copyright infringement claim.

B. Contributory Copyright Infringement and Viearious Copyright Infringement

To establish contributory copyright infringement, a plaintiff must demonstrate that: “(1) a
third party directly infringed the plaintiffs copyright; (2) the defendant knew that the third party
was directly infringing; and (3) the defendant materially contributed to or induced the
infringement.” Leonard v. Stemtech Int ’l Inc. , 834 F.3d 376, 387 (3d Cir. 2016) (citations omitted).
As Defendant correctly emphasized, “Plaintiff does not allege any infringement by a third party.”
(Def.’s Moving Br. 9, ECF No. 11.) Indeed, “to prove a claim of contributory or vicarious
[copyright] infringement [by a third party], a plaintiff must first show direct infringement by a
third party.” Leonard, 834 F.3d at 386.

Here, because Plaintiff only raised claims against Defendant, neither Plaintiff’S
contributory copyright infringement claim, nor his vicarious copyright infringement claim,
survives Defendant’s Motion to Dismiss. In addition, because a claim against a third party is a
threshold element to an indirect copyright infringement claim, the Court need not examine the
remaining requisite elements for Plaintiff’s indirect copyright infringement claims (See Def.’s
Moving Br. 8 (citing Leonard, 834 F.3d at 386).) The Court, accordingly, dismisses claims two

and three without prejudice.

 

4 Defendant requests that the Court consider a license agreement, which Defendant argues serves
as a complete defense to Plaintiff’s claims. (Def.’s Moving Br. 1.) The Court, however, finds that
consideration of the license agreement is more appropriate on summary judgment See In re
Burlz`ngton Coat Factory Sec. Litz'g., 114 F.3d 1410, 1426 (3d Cir. 1997).

C. Attorneys’ Fees

Defendant and Plaintiff both request attorneys’ fees (Def.’s Moving Br. 13; Pl.’s Opp’n
Br. 8-9, ECF No. 12.) Significantly, “[a] district court is entrusted with considerable discretion to
determine whether an award [of attorneys’ fees] should be granted.” Lowe v. Loud Records, 126
F. App’x 545, 547 (3d Cir. 2005). Moreover, “[t]here is no precise rule or formula for making
these determinations but instead equitable discretion should be exercised.” Fogerty v. Fantasy,
Inc., 510 U.S. 517, 534 (1994) (citation and internal quotation marks omitted). Here, the Court
finds that the award of attomeys’ fees is a matter best decided at a future stage of litigation See
Marz`mar Textz`les, Inc. v. Jude Clothing & Accessories Corp. , No. 17-2900, 2017 WL 4391748, at
*4 (D.N.J. 0ct. 2, 2017) (citation omitted) (“[W]hether statutory damages or attorneys’ fees are
warranted in a copyright infringement case is a question best decided after the matter has
progressed through discovery and not at the motion to dismiss phase.”). The Court, accordingly,
denies without prejudice both Defendant’s and Plaintiff` s requests for attorneys’ fees
IV. Conclusion

For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED in part,

without prejudice, and DENIED in part. An Order consistent with this Memorandum Opinion

will be entered.

s.-’ Michael A. Shipp
MchAEL A. SHlPP
UNITED STATES DISTRICT JUDGE

Dated: March§-'?i, 2019

